[Cite as State v. Jones, 2017-Ohio-8364.]


                                     IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

                 Plaintiff-Appellee,             :

        -vs-                                     :         CASE NO. 2017-A-0062

CHRISTOPHER L. LAWSON,                           :

                 Defendant-Appellant.            :


Criminal Appeal from the Court of Common Pleas, Case No. 2015 CR 000454.

Judgment: Appeal dismissed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, Ashtabula County Courthouse, 25
West Jefferson Street, Jefferson, OH 44047-1092 (For Plaintiff-Appellee).

Christopher L. Lawson, pro se, PID: A684-333, Belmont Correctional Institution, 68518
Bannock Road, St. Clairville, OH 43950 (Defendant-Appellant).



DIANE V. GRENDELL, J.

        {¶1}     On September 5, 2017, appellant, pro se, filed a notice of appeal from a

July 31, 2017 judgment entry of the Ashtabula Court of Common Pleas denying his

motion for jail time credit. Appellant’s notice of appeal was due to be filed by August 30,

2017, which was not a holiday or a weekend. Thus, the appeal was untimely filed by six

days.

        {¶2}     App.R. 4(A)(1) states in relevant part:
        {¶3}     “* * * a party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

        {¶4}     Appellant has a remedy to file an untimely appeal from a criminal

judgment under App.R. 5(A), which states in relevant part:

        {¶5}     App.R. 5(A) states:

        {¶6}     “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

        {¶7}     “(a) Criminal proceedings;

        {¶8}     “(b) Delinquency proceedings; and

        {¶9}     “(c) Serious youthful offender proceedings.

        {¶10} “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.”

        {¶11} In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A)(1) nor sought leave to appeal under App.R. 5(A). Thus, this

court is without jurisdiction to consider the appeal.

        {¶12} Appeal dismissed, sua sponte, pursuant to App.R. 4(A.



CYNTHIA WESTCOTT RICE, P.J.,

TIMOTHY P. CANNON, J.,

concur.




                                                2